 NACHMAN CORPORATION335violation of Section 8(a)(3) of theAct, as modified by the Labor-ManagementReportingand Disclosure Act of 1959.WE WILL notify Consolidated Ventilation and Duct Co.,Inc., in writing,that we withdrawour objections(in violation of Section8(b) (2) of the Act)to Joseph A. Cinanni's employment.WE WILL jointly and severally with Consolidated Ventilation and Duct Co.,Inc.,make wholeJoseph A. Cinanni for any loss of paysuffered because of ourcausing ConsolidatedVentilation and Duct Co.,Inc., to discriminate against him.WE WILL NOTin any other manner restrain or coerce employees in theexercise of the rights guaranteed in Section7 of the Act,except to the extentthat suchrightsmay be affected by anagreement requiring membership in alabor organization as a condition of employment, as authorizedin Section8(a)(3) of the Act, as modifiedby theLabor-Management Reporting and Dis-closure Act of 1959.LOCAL UNIONNo. 28, SHEETMETALWORKERSINTERNATIONAL ASSOCIATION, AFL-CIO,LaborOrganization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutivedaysfrom the date of posting,and must not be altered,defaced,or coveredby any othermaterial.Employeesmay communicate directly withthe Board'sRegionalOffice, FifthFloor, Squibb Building, 745 Fifth Avenue, New York, New York, Telephone No.Plaza1-5500,if they have any question concerning this notice or compliance withitsprovisions.Nachman CorporationandCharles D. Strawser,Betty Strawser,Charles D. Strawser,Helen Allen.CasesNos. 13-CA-5211,13-CA-5211-2, 13-CA-5211-3, and 13-CA-5211-4.September 3,1963DECISION AND ORDEROn April 18, 1963, Trial Examiner Henry S. Salim issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.He also found that the Respondent had not engaged incertain other alleged unfair labor practices and recommended thedismissal of these allegations of the complaint.Thereafter, the Gen-eral Counsel and the Respondent filed exceptions to the IntermediateReport and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.- The Board has considered the In-144 NLRB No. 34. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDtermediate Report, the exceptions and briefs,' and the entire recordin the cases, and hereby adopts the findings,2 conclusions, and recom-mendations 3 of the Trial Examiner.4ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer, with the following additions and modifications.(1)Add the following paragraph to the Recommended Order :1. (h) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization, to form labor organizations, to join or assist Inter-national Union, Allied IndustrialWorkers of America, AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of mutual aid or protectionas guaranteed in Section 7 of the Act, and to refrain from anyand all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organ-'The Respondent,in a motion filed with the Board,requests the Board to strike certainportions of the General Counsel's brief (1) referring to another Board proceeding in whichthe Respondent is involved,and (2)alleging for the first time that the Respondent violatedSection 8(a) (1) by promulgating and enforcing an invalid no-solicitationrule.As theBoard has not considered or relied on either matter in reaching its determination herein,the Respondent has not been prejudiced.Accordingly,the motion is denied2 The Trial Examiner,in his Intermediate Report, inaccurately states that the GeneralCounsel failed to question employee Poll regarding Plant Manager Farina's alleged threatto "get rid"of Strawser and his wife.The record shows that the Trial Examiner sustainedthe Respondent's objection when the General Counsel asked Poll about the matter.How-ever, as Poll was not present when Farina allegedly uttered the threat, we hereby affirmthe Trial Examiner's ruling sustaining the objection.3We agree with the Trial Examiner's conclusion that the Respondent did not violateSection 8(a) (3) and(1) of the Act in discharging employee Strawser.Uncontrovertedevidence established that Strawser,a known union leader, left work 20 minutes before theend of his shift without notifying his foreman or punching out.We note in this con-nection that the record does not establish that Leadman Hough is a supervisor within themeaning of the Act. Consequently Strawser,contrary to the implication in the dissent,did not relieve himself of the responsibility to punch out and notifyhis foreman of hisdecision to leave work,merely by giving Hough his timecard and requesting Hough topunch out for him and notify the foreman that he had left.Moreover,the record fails toshow that the Respondent treated Strawser in a disparate manner when it dischargedhim for this breach of plant discipline.Under the circumstances,therefore,and while thematter is not wholly free from doubt, we find that the General Counsel has failed to estab-lish by a preponderance of the evidence that the discharge of Strawser was discriminatory.The Trial Examiner recommended dismissal of the allegation that Respondent violatedSection 8(a) (3) of the Act by discharging Helen Allen.As no exceptions were filedthereto, the Board adopts the Trial Examiner's recommendationpro forma.In adopting the Trial Examiner'sconclusion that the Respondent violated Section8(a) (1), we do not rely on his finding that Supervisor Takorski's request of Burton thatshe ascertain what occurred at a Board-conducted hearing by asking employee Patterson,was a violation of the Act.4As the unfair labor practices committed by the Respondent are of a character strikingat the root of employee rights safeguarded by the Act,we shall issue a broad Order en-joining the Respondent from infringing in any manner upon the rights guaranteed in Sec-tion 7 of the Act.Interest on backpay will be computed in the manner set forth in1818 Plumbing & HeatingCo., 138 NLRB 716. NACHMAN CORPORATION337ization as a condition of employment, as authorized in Section8 (a) (3) of the National Labor Relations Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.(2)Add the following as the last paragraph of the RecommendedOrder:IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed, insofar as it alleges other violations of Section 8 (a) (3)of the Act not specifically found herein.The notice is hereby amended as follows :(1)Delete the fifth indented paragraph thereof, and add thefollowing :WE WILL NOT discourage membership in International Union,Allied IndustrialWorkers of America, AFL-CIO, or any otherlabor organization of our employees, by discharging or by layingoff any of our employees or by discriminating in any other man-ner in regard to their hire and tenure of employment or any termor condition of employment.(2)Delete the seventh indented paragraph thereof, and add thefollowing :WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist In-ternational Union, Allied Industrial Workers of America, AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activies for the purpose of mutual aid or protectionas guaranteed in Section 7 of the Act, and to refrain from anyand all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor or-ganization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the National Labor Relations Act, as modified bythe Labor-Management Reporting and Disclosure Act of 1959.(3) In the Note immediately below the signature line, between thewords "Act" and "after," insert the following : "and the UniversalMilitary Training and Service Act of 1948, as amended,".MEMBER BROWN,dissenting in part :In agreement with the majority, I reject the Trial Examiner'sfinding that Strawser quit his job and was discharged for quittingwhen he reported for work the following day.However, my col-leagues substitute another cause for Strawser's discharge, i.e., breachof plant discipline by leaving work 20 minutes before the end of his 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDshift without notifying his foreman or punching out. In my opinion,this asserted cause must likewise be rejected as not the real reason.The evidence discloses that after vainly struggling for several hoursto get his machine functioning properly and being unable to locatehis shift foreman, Strawser notified his leadman, Hough, that in orderto alleviate the frustration caused by the malfunctioning machine andto calm down before going home he was leaving early to get someair and a cup of coffee and would be back the next night.He trans-mitted his timecard to Hough stating that he had not punched outand requesting Hough to fill in whatever exit time Hough thoughtbest.In these circumstances, if there was a breach of plant discipline,itwas a technical one.For, Strawser did notify his leadman thathe was leaving, albeit he failed to so advise his foreman directly, andhe did ask Hough to take care of his timecard, although he did notactually punch out himself.When the harsh penalty of discharge is meted out for what appearsto be at most a minor breach of discipline, the cogent question ariseswhether this was the real reason for the action taken. In my view,on the basis of all the relevant facts, the answer is that it was apretext.Thus, the record contains ample evidence of Respondent'sstrong union animus.Furthermore, Strawser's role as a leading unionadherent was well known to Respondent who attempted to curb itby placing special limitations upon Strawser's union activity.More-over, as contended by the General Counsel, the Trial Examiner's"credibility" findings rejecting evidence adduced to show that Re-spondent was "out to get" Strawser are not true credibility resolu-tions but are predicated upon the Trial Examiner's personal notionsof plausibility or what "strains credulity."Finally, Respondent atfirst claimed that Strawser was not discharged ; that he had quit. Itwas only after the General Counsel presented evidence that Strawserreported to work the next day and was told by Plant Manager Farinathat he was fired, that Respondent changed its position to a claim ofdischarge for cause, namely, leaving the job without permission orcompany knowledge.This shifting position of Respondent is fur-ther evidence of the pretextual nature of the discharge.When viewed in this posture, it is readily apparent and I ampersuaded that the real motive for Strawser's discharge was his unionactivity.Accordingly, I would find that the General Counsel hasestablished that Respondent thereby violated Section 8(a) (3) and(1) of the Act.INTERMEDIATE REPORTSTATEMENT OF THE CASEUponcharges filed on October17 and 29, 1962, by CharlesD Strawser,on behalfof himself,and JamesA. Norris,Ronald M. Edwards,and RobertP. Irwin; by acharge filed on October24, 1962, byBetty Strawser, and by a charge filed onOctober29, 1962, byHelenL. Allen,against Nachman Corporation,hereincalled both the NACHMAN CORPORATION339Respondent and the Company, the Regional Director, acting for the General Counsel,issued a complaint on December 17, 1962. The complaint alleges the commissionof unfair labor practices by the Respondent Employer within the meaning of Section8(a)(1) and (3) and Section 2(6) and (7) of the National Labor Relations Act,61 Stat. 135, as amended, herein called the Act.Copies of the complaint and notice were served upon the parties.Pursuant tonotice, a hearing was held in Danville, Illinois, before Trial Examiner Henry S.Salim on February 5, 6, 7, and 8, 1963.All parties were represented by counsel andwere afforded full opportunity to participate in the hearing, to introduce relevantevidence bearing on the issues, to argue the issues orally upon the record, and to filebriefs and proposed findings of fact and conclusions of law.The parties filed briefson March 25, 1963, which have been fully considered.Upon the entire record in the case, and from my observation of the demeanor ofthe witnesses,I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent,an Illinois corporation,maintains a place of business at Milford,Illinois, a town of about 1,500 inhabitants, where it employs approximately 200people. It is engaged in the manufacture,sale, and distribution of metal springs forthe bedding and furniture industries.Respondent, during the calendar year 1961,a representative period, in the course and conduct of its business operations, pur-chased, transferred, and delivered to its Milford plant wire, coils, machine parts, andother goods and materials valued in excess of $50,000, of which goods and materialsvalued in excess of $50,000 were transported to said Milford plant directly fromStates of the United States other than the State of Illinois.Respondent admits andit is found that Respondent is engaged in commerce within the meaning of the Actand that it would effectuate the policies of the Act to assert jurisdiction herein.H. THE LABOR ORGANIZATION INVOLVEDInternational Union, Allied Industrial Workers of America, AFL-CIO, hereinafterreferred to as the Union,is a labor organization within the meaning of Section 2(5)of the Act, admitting to membership employees of the Respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionRespondent Company opened a new plant in August 1960 in Milford,Illinois,and a year later,October 15,1961,itopened an additional plant across the street.It appears there has been a considerableturnoverin employees as 940 employees inall have been hired fromAugust1960 to October 1962, and of these 240 employeesquit,were discharged,or otherwise terminated for the period from May to October1962.Therewere 206 employees as of the timeof thehearing onFebruary 5, 1962.The Unioninitiated an organizational campaign in June1962to recruit membersfrom among the employees of the Respondent. Beginning on June 23,the Unionheld approximately 10 meetings in an effort to organize Respondent's employees.Respondent acknowledges it was aware of union activity as early as June 23, 1962.However,based on the testimony delineated in later sections of this report, it isfound that Respondent was aware of the Union's organizational activity much earlieras SupervisorGaryAllen testified he had heard the Union was about to organizeRespondent's plant "about two months before July of 1962"and that about a weeklater he notified Bill Young, a company official,of this fact.On July 2,1962, the Union filed a petition with the Board alleging that a substan-tial number of employees desired to be represented for purposes of collective bar-gaining by the Union.On August 2, 1962, a hearing was held in Chicago on thepetition in which the UnitedAuto Workers, AFL-CIO, intervened.There was ageneral layoff of employees throughout the plant on August7, 1962,due to pro-duction difficulties.The organizational campaign which began in June and the filingof the representation petition on July 2, culminated in a Board-conducted electionon September14, 1962.Theresults of the election were as follows:votes for theInternationalUnion, AlliedIndustrialWorkers of America,AFL-CIO,the Unionherein,59; UnitedAuto Workers,3; votes cast against the participating unions, 75;727-083-64-vol. 144-23 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDand 13 challenged votes.The Regional Director, by a decision dated December 19,1962, set aside the election and ordered a new election to be held on February 14,1963, which is subsequent to the date when the hearing in this proceeding concluded.'A month after the September 14 election, the first charge was filed on October 17,and a complaint issued on December 17, 1962, alleging that Respondent had engagedin unfair labor practices in violation of Section 8(a)(3) by terminating the employ-ment of six employees for their union activities, and also violated Section 8(a)(1)by surveillance, interrogation, threats, promises of benefits, "blacklisting" employees,and urging them to present grievances to the Respondent in order to repudiate theUnion in an effort to dissuade them from union activities.Respondent denies allthese allegations and affirmatively asserts with respect to the six employees termi-nated that this resulted for the following reasons: for cause; refusal of a laid-offemployee to accept reemployment; because of a reduction in force necessitated byeconomic conditions; and, in one instance, by an alleged discriminatee quitting.Resolutions of Credibility and FactThis is a case where the General Counsel's witnesses are contradicted on all thesalient issues by the witnesses for the Respondent.Nevertheless, after observingthe witnesses, analyzing the record and inferences to be drawn therefrom, and rec-onciling where possible the conflicting evidence, the Trial Examiner concludes thatthe testimony of the General Counsel's witnesses is reliable (with the exception ofStrawser, discussedinfra),because it is consistent with certain undisputed anddemonstrable facts in this case.This conclusion is based also on observation ofthe witnesses with respect to the accuracy of their memories, their comprehension,and their general demeanor on the stand in answering the questions put to them.The resolutions of credibility made herein apply also to the testimony of RonaldEdwards, James Norris, and Robert Irwin with respect to their versions of whatoccurred when they left the Respondent's employ.The details of these termina-tions are discussed in later sections of this report.However, it is not meant toimply that the trier of these facts accepts as credible everything that was said byall the General Counsel's witnesses. It suffices to say, in the words of JudgeLearned Hand, that: "It is no reason for refusing to accept everything that a witnesssays, because you do not believe all of it; nothing is more common in all kinds ofjudicial decisions than to believe some and not all." 2Another practical consideration which cannot be overlooked in resolving thecredibility issues in this case, is the fact that some of the General Counsel's witnesseswere still in the employ of the Respondent Company at the time they testified.Assuch, they depended on their jobs for their livelihood and they understood that aftertestifying theymust continue in the employment of the Respondent.This prac-tical consideration coupled with the normal workings of human nature has led thetrier of these facts to place considerable credence upon the following witnesses'testimony with respect to Respondent's alleged unfair labor practices: Charles Allen,David Lucht, Roscoe Miles, Joyce Burton, Erna Nicklas, and Elsie Brotherton.In crediting some witnesses and discrediting others, given weight to certain evi-dence as against other evidence, drawn inferences from circumstantial and conflict-ing evidence, and come to certain conclusions, the Trial Examiner has necessarilyhad to detect and appraise various "potent imponderables" permeating therecord.3One of these "potent imponderables" is the demeanor of witnesses.The Board has recognized that the "demeanor of witnesses is a factor of consequencein resolving issues of credibility." 4Credibility findings rest to varying degreesupon the evaluation placed by the trier of the facts upon the demeanor of witnesses.This type of evidence which does not appear in the record and is comprised ofelusive intangibles and "potent imponderables" which are difficult to capture andto describe by written words, often make it difficult for the trier of the facts toconvey or describe the impression which a particular witness makes upon him.51Nachman Corporation,Case No. 13-RC-8756.2N L R B. v. UniversalCamera Corporation,179 F. 2d 749, 754 (C.A. 2), reversed onother grounds 340 U.S. 474.3lnternationalAssociation of Machinists,Tool and DieMakers Lodge No 35 (Serric1Corp ) v N.L.R B.,311 U.S. 72, 79.4Hadley Manufacturing Corporation,108 NLRB 1641, 1643; RoxboroCotton311118,97 NLRB 1359, 1368.5N.L.R B v James Thompson & Co, Inc,208 F. 2d 743 (C.A. 2). NACHMAN CORPORATION341Judge Learned Hand describes it as "[findings] based on that part of the evidencewhich the printed words do not preserve.Often that is the most telling part, foron the issue of veracity the bearing and delivery of a witness will usually be thedominating factors, when the words alone leaveanyrational choice. . . . nothingismore difficult than to disentangle the motives of another's conduct-motives fre-quently unknown even to the actor himself.But for that very reason those partsof the evidence which are lost in print become especially pregnant.." 6As theBoard stated inRoadway Express, Inc.,108 NLRB 874, 875: "Credibility findingsmay restentirelyupon evidence through observation which words do not, and couldnot, either preserve or describe." [Emphasis supplied.]By this discussion of the evaluation placed upon the demeanor of the witnesses intestifying, it is not intended to convey the impression that consideration was givenexclusively to this type of evidence in determining credibility.This was only onefactor.Concomitant consideration was given equally to the surrounding circum-stances, and the consistency or inconsistency of individual witnesses' testimony withuncontraverted evidence and demonstrable facts in determining which version shouldbe credited.Moreover, in crediting one version as against another, the trier of thefacts often derives considerable aid in comparing the witnesses' testimony on directexamination with what he testified to on his cross-examination.As has been suc-cinctly stated: "A would-be deceiver weaves a tangled web and cross-examinationis usually an effective device to enmesh the perpetrator of the embellished lie." 7Respondent's counsel places emphasis on the disparity and incorrectness of variousdates testified to by the General Counsel's witnesses.However, unconscious andunintentional inconsistencies creep into a record, for witnesses testify from memoryas to events and conversations that may have taken place long before they haveto relate them.The normal and reasonable frailties of the human memory cannotbe ignored.The weakness and strength of memory, its reliability in certain par-ticulars and under certain conditions, and the effect of the various factors actingupon it must all be considered. In spite of every effort to be honest, the perceiving,recording, processing, reliving, and relating of the events one observes and of theevents in which one participates are perhaps, unconsciously, selectively colored.Sources of error are ubiquitous so that it might well be that a relatively minor roleisplayed by those testimonial misstatements which are the result of deliberatedeceit or palpable falsehoods.Tolerance and understanding is, therefore, of partic-ular importance in relation to the eliciting and evaluation of testimony, sincetestimony rests upon one of man's most fallible instruments-his memory.Theconfidence in the reliability of memory is so general that the suspicion of memoryillusions evidently plays a small role even in the mind of the cross-examining lawyerwho often is dominated by the idea that a false statement is the product of intentionalfalsehood.The mental life-perception and memory, attention and thought, feelingand will play too important a role in hearing procedures to reject the truisms ofhuman nature in the eternal strivings to ascertain the truth.Furthermore, in later sections of this report, the Respondent's alleged discrimina-tory discharges of certain named employees are also considered.The discussionand findings made above with respect to the resolutions of credibility of the witnessesapply not only to the alleged violations of Section 8(a) (1) of the Act, but also tothat part of the complaint which alleges Respondent violated Section 8(a)(3) ofthe Act.Respondent's counsel in his brief states: "The General Counsel has the burden ofproving [what occurred], and it is not sufficient ifthe proof be based on sus-picion or surmise. ..The evidence must do more than create a suspicion of theexistence of the facts to be proved.Higher standards than this are required in orderfor such evidence to attain the stature of `substantial' evidence." In deciding thiscase, I have been acutely aware of the foregoing observation, because in the type ofissues disputed in this proceeding, where the witnesses of the General Counsel andRespondent are in sharp conflict and diametrically opposed in their respective ver-sions as to what actually occurred, the process of hearing can produce only a beliefconcerning what the facts are, rather than a disclosure of the facts themselves.Thetrier of the facts must, therefore, be content to have a belief concerning the facts,rather than knowledge of them.eN L R.B. v.Universal Camera Corporation,190 F. 2d 429,430, 431(C.A. 2).° Santa Clara Lemon Association,112 NLRB 93,104, enfd. subnom. Carpinteria LemonAssociationv.N.L.R B.,240 F.2d 554(C.A. 9). 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.Discussion with respect to the alleged violations of Section 8(a) (1)In determining whether an employer's conduct amounts to interference, restraint,or coercion within the meaning of Section 8(a)(1),8 the test is not the employer'sintent or motive, but whether the conduct is reasonably calculated or tends to inter-fere with the free exercise of the rights guaranteed employees by the Act.9Thentoo, on the issue of whether the Respondent violated Section 8(a)(1) of the Act,it is not required that each item of the Respondent Company's conduct be consideredseparately and apart from all others, but consideration must be given to all suchconduct as whole.1° It might be well to mention therefore, that in determiningwhether Respondent violated Section 8 (a)( I), consideration has been given also toRespondent's discriminatory discharge of three employees, all of which is discussedin detail in later sections of this report.Charles Allen, who is presently employed by the Respondent Company, testifiedthat sometime during July 1962, Robert Mann, an admitted supervisor, told himwhile he was at work that he knew Allen had attended a union meeting.WhenAllen acknowledged that he had, Mann then interrogated him as to who was atthemeeting and what transpired.When Allen answered these questions, Mannasked Allen, "How deep was [he] in it" and Allen replied that he had given Irwin,an alleged discriminatee, union authorization cards.David Lucht, who is presently employed by the Respondent, testified that in theearly part of July 1962, Kersting, vice president of the Company, asked Lucht, dur-ing working hours, ". . . if [he] knew anything about the union, what it was aboutand everything."Kersting, according to Lucht, asked him if he would report backto him on all that occurred at union meetings.Lucht expressed qualms about at-tending union meetings, telling Kersting he feared he might be discharged.Luchtalso testified, "..Iwas scared then just like about everybody else."Lucht de-clined to attend union meetings and went on to explain to Kersting, "I mean going tothemeetings and stuff because I heard that they had people watching the placewhere they had the meetings." Lucht also testified that Kersting said that ". . . hecould close down [the plant] and haul the stuff out in a few days with the truck."When Lucht went to vote at the Board-conducted election on September 14, whichwas held in the plant, Kersting saw him walking in and said, "You know what to dothere "After the election, Lucht testified Kersting "promised me a foreman's joband a wage increase and stuff."Roscoe Miles, who is now employed by the Company, testified that his foreman,Day Supervisor James Clarke,ii asked him the day before the Board-conducted elec-tion if he was going to vote for the Union.When Miles replied he did not know,Clarke said to him that he hoped he did not because if the Union were defeated,the employees would probably receive a pay raise.Joyce Burton, who presently works for the Company, testified that on June 23,1962, she accompanied another employee, Helen Allen, who is an alleged dis-criminatee in this case, when Helen Allen told her foreman, Gary Allen, a supervisor,that she had signed a union card, whereupon Supervisor Allen asked Burton if shehad signed a union card also.When she said she had, Supervisor Allen, according toBurton, said: "I ought to fire both of you right on the spot for even signing them."During this same conversation, it was mentioned that there was to be a union meet-ing the next day, whereupon Supervisor Allen advised them to have the Union return8 The above-referred-to section reads as follows :UNFAIR LABOR PRACTICESSEC 8 (a) It shall be an unfair labor practice for an employer-(1) to interfere with, restrain, or coerce employees in the exercise of therights guaranteed in section 7 ;[RIGHTS OFEMPLOYEES[SEC 7 Employees shall have the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and shall also have the right to refrainfrom any orall of suchactivities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a condition ofemployment as authorized in section 8(a) (3).lN.L R B. v. Illinois Tool Works,153 F. 2d 811, 814 (C A. 7).10NL R B. v. Popeil Brothers, Inc,216 F. 2d 66, 68 (C A. 7).ii'Clarke is admitted by Respondent to be a supervisor within the meaning of Section2(11) of the Act. NACHMAN CORPORATION343the authorization cards they had signed.Allen also asked them to report back to himon what occurred at the meeting. If they did this, Burton testified, Allen promised to"hold" their jobs for them.On cross-examination, Burton in relating this conversa-tion, said that Allen told her "to go to the Union meetings and get the information andbring it back to Norbert [Takorski], a company official, and we would keep our jobs."Burton attended the union meeting on Saturday, June 23, and the following Mon-day, Norbert Takorski, day supervisor, called her to his office.He asked her howmany people attended the meeting and what occurred. She attendedanother unionmeeting about a month later.The following day Takorskiagaincalled Burton tohis office and asked her the names of those who had attended the union meeting.On August 2, 1962, Takorski called Burton to his office during working hours andtold her that Carroll Patterson and Charles Strawser were attending a Board hearingin Chicago with respect to the Union's representation petition.Takorski, accordingto Burton, asked her "to talk to Carroll [Patterson] and get any information fromher I could and tell him about it."On or about September 10, 1962, 4 days before the election, Burton testified thatSupervisor Allen came to her machine and said: "Joyce, you know you don't haveto be for the union. If you aren't going to think of your own job, think of the factyou are jeopardizing everyone else, that if the union comes in, we are going to closethe plant."On cross-examination, Burton testified that Allen said, "Nachman[president of the Company] would shut the plant down."Erna Nicklas, who is presently employed by the Company, testified that BillYoung, an admitted supervisor, came to her machine in the plant sometime in Juneand asked her how she "felt" about the Union.He told her, and this is uncontradicted,that "he thought it would be best if the union wouldn't get in right now, because theplant was too new and ought to give it a little more time to adjust itself."Shortly thereafter, about July 2, Nachman, president of the Company, calledNicklas to his office and asked her if she had attended the union meeting which washeld on June 30 at the Legion Hall in Milford.Elsie Brotherton, now working for the Company, and who was a union observerat the election, testified that on July 2, 1962, 2 days after a union meeting, Nachmancalled her to his office and inquired if she had attended a union meeting, who waspresent, and what was discussed.When she told him it was none of his business,Nachman asked her if she had received a pay raise and when she replied in the nega-tive, he said, "Well, you look on this week's check and you will have yourraise."Brotherton received a pay increase in her next check.Patricia Poll, who is presently employed by Respondent, testified that aroundJune 27 she had a conversation with David Clifton, an admitted supervisor. Shetold Clifton she was perturbed as she felt she was being watched by managementbecause they thought she was a union proponent. Poll further testified that Cliftonstated her fears were well-founded because "they thought we were passing outunion cards during working hours."Poll also testified that Gary Allen, a super-visor, a day or two before the election, came over to where she was working at hermachine and asked her what she thought of the Union.ConclusionsThe question of organization by the employees ... is the exclusive business andconcern of the employees. It is the mandate of the statute that the employershall not intrude himself into the picture.Theslightestinterference, intimida-tion or coercion by the employer of the employees in the rights guaranteedto the employees by the statute constitute an unfair labor practice in viola-tion of Section 8(a) (1) of the Act.12 [Emphasis supplied.]The Board has held consistently that interrogation is a violation of Section 8(a)(1), particularly where,as inthe instant case, it occurs in a context of threats.The rationale behind this conclusion is the recognition that questions may dissuadeemployees from supporting a union.Questioning also may extract informationwhich may be used for subsequent reprisals.Even if the employer does not usethe information to discriminate against union adherents, questions may be used toinduce fear of retaliation.Especially in the insecure organizational period, theemployer can make a seemingly innocent question suggest his displeasure with em-ployees who support the Union.13Such questions may convey an imagined threat12N L.R.B. v. William Davies Co.,Inc.,185 F. 2d179, 181 (CA 7).13 SyracuseColor Press,Inc,103 NLRB 377, enfd. 209F. 2d 569(CA2) ; Blue FlashExpress, Inc,109 NLRB591, 593-595;Linn Hills Company,116 NLRB 96,99; KecoIndustries, Inc,118 NLRB 317, 329;N.L R B. v. T. A. MeGahey,Sr.; et al., d/b/a 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDof reprisal,even if the employer intends neither the threat nor the reprisal becausethe employee is fearfully aware that the employer can reinforce his interrogationwith retaliation through the exercise of his economic power.Therefore,in deter-mining whether an employer's conduct amounts to interference,restraint,or coercionunder Section 8(a)(1) and within the meaning of Section 7 of the Act,the testisnot the employer's intent or motive, but whether,under all the circumstances,the conduct is reasonably calculated or tends to produce a coercive effect andrestrains or interferes with the free exercise of the employee's rights guaranteedby the Act.14Respondent's conduct in this case constitutes a familiar pattern which has beenrecognized by the Board and the courts as interference,restraint, and coercionproscribed by the Act.15It is found therefore,contrary to Respondent's categoricaldenials, that Respondent Company by its supervisors,as detailed above, violatedSection 8(a) (1) when:(1)Mann interrogated Charles Allen about his union activities and as to what oc-curred at the union meeting.(2)Kersting interrogated Lucht with respect to union activities;asked him toattend union meetings and to report to Kersting what happened;and threatened toclose the plant if the employees selected the Union.(3) Supervisor Clarke inquired how Miles intended to vote in the election andtoldMiles that if the Union were defeated,the employees would probably receivea pay raise.(4) Supervisor Gary Allen asked employee Joyce Burton if she had signed aunion authorization card and when she told him she had, his threat that "[he]ought to fire[her]"; Allen advised Burton and Helen Allen to rescind the unionauthorization cards they had signed;and Allen solicited these two employees toattend union meetings and to report what transpired,promising,if they did, to"hold" their jobs for them.(5) Supervisor Takorski interrogated Burton with respect to who attended unionmeetings and what occurred;and asked her to elicit from Carroll Patterson, an em-ployee, what occurred at a Board hearing in Chicago on August 2, and to reportto him what Patterson told her.(6) Supervisor Gary Allen told Burton that if she voted for the Union she wouldbe jeopardizing the jobs of her fellow employees and threatened that if the Unionwere successful,the plant would be closed.(7) Supervisor Bill Young interrogated Nicklas with respect to her unionsentiments.(8)Nachman, president of the Respondent Company, asked Nicklas if she hadattended a union meeting.(9)Nachman interrogated Brotherton as to her attendance at a union meetingand inquired as to who attended and what was discussed(10)Gary Allen,a supervisor,asked Patricia Poll what she thought of the Union.(11) Finally, the record is replete with credible testimony that Respondentsolicited employees to engage in surveillance of union meetings,including theimpression that was given by Fred Nachman,Respondent's president,to Erna Nicklasthat her daughters"were seen going" into a union meeting,and Charles Allen'stestimony that Hartberg,a clerical employee, was sitting in an auto across the streetfrom where the Union was holding a meeting.isSeparate findings as to other instances of alleged specific violations of Section8 (a) (1) are not made as some are embraced within those found above and othersmerely would be accumulative adverse findings which do not add to the obliga-tions of the order which independently must issue.The same kind of restrainingorder will issue whether predicated on one or more violations of the same typeso that no good purpose would be served by considering each incident separatelywith a view of determining whether it constitutes a violation.Inasmuch as ampleevidence of conduct violative of Section 8(a)(1) has already been found, and be-Columbus Marble Works,233 F. 2d 406, 409-410 (CA.5)See alsoStokely Foods Inc v.N L R,.B.,193 F 2d 736, 739(C.A.5) ; N.L R.B. v. W. B. Lipshutz, d/b/a The MonarchCompany,149 F. 2d 141,142 (CA. 5).11N L R B. v Illinois Tool Works,153 F. 2d 811,814 (C A.7).See alsoGraber Manu-facturing Company, Inc.,111 NLRB 167.15NL R B. v Bradford Dyeing Association,310 U S 318,338 ;Bausch&Lomb OpticalCompany v. NLRB ,217 F. 2d 575, 576(,CA. 2);N.L.R B v. Jamestown Sterling Corp,211 F 2d 725,726 (CA. 2).16Maxine Nester testified that on the evening of June 30,when the Union held a meet-ing,Hartberg,while sitting in a car across from the meeting hall, was writing on a pad NACHMAN CORPORATION345cause further findings of such additional conduct would be cumulative in nature, itis not deemed necessary to consider the legality of these additional incidents.C. The alleged violations of Section 8(a) (3) 17PrefaceIt should be noted at the outset of this discussion of the alleged discriminatorydischarges of Edwards, Norris, and Irwin that these three employees spearheadedthe initial union organizational campaign at the Respondent's Milford plant.Therecord reveals, as specified above, that the personal contacts of suspected instigatorswere under searching and strictest scrutiny as well as frequent supervisory inter-rogations.Solicited surveillance schemes were proposed and proffered in a contextof the only factory in a town of 1,500, some of whose inhabitants were antagonis-tically aroused by the advent of the Union. In the light of such circumstances, par-ticularly, the determined, implacable, and evident union enmity displayed, it is notunreasonable to conclude that the Respondent Company was aware of Edwards',Norris', and Irwin's union activities at the time of their terminations and it is sofound.i$Also there is direct evidence of such knowledge, as found in later sectionsof this report.Then too, "the unexplained coincidence of time" with respect to theirterminations "was really no coincidence at all, but rather a part of a deliberate effortby the management to scotch the lawful measures of the[se three] employeesbefore they had progressed too far toward fruition." 19Furthermore, the uncon-vincing character of the reasons given for the terminations of Edwards, Norris,and Irwin is reason for finding discriminatory motivation.20 It is found, therefore,that Respondent engaged in conduct constituting unlawful discrimination in viola-tion of Section 8 (a) (3) of the Act, as amplified below, in discouraging Edwards,Norris, and Irwin from supporting the Union and from engaging in concertedactivities for mutual aid and protection.1.Ronald EdwardsRonald Edwards worked for the Respondent Company from February 12 toJune 19, 1962, on the night shift. In the 4 months of his employment, he waspromoted to leadman and his hourly wage rate was successively increased from$1.30 to $1.55 which was what he was earning at the time he left the Company'semploy.On June 18, 1962, Edwards and Robert Irwin, another alleged discriminatee,met with James Brummett at a pool hall in MilfordBrummett was chief stewardfor the Allied IndustrialWorkers Union, the Union herein, at another plant in aneighboring town.Brummett gave Irwin union authorization cards and Irwinturned over 30 of these cards to Edwards.When Edwards reported for work onthe night shift on June 19, he solicited his fellow employees to sign union cards, ofwhom 22 did.The following evening, June 20, when Edwards reported for work, he saw that histimecard was not in the rack.When he inquired of the office girl as to where hiscard was, she referred him to Kersting, vice president of the Company, who, in turn,referred him to Supervisor Takorski.The latter asked Edwards to follow him andthey went to the part of the plant where spring outfits were stored.Takorski pointedout certain defective springs which he accused Edwards of having inspected andapproved the night before.Prior to this incident, Edwards testified, his work had never been criticized and atno time during this conversation did Takorski state the defective springs had beeninspected by Edwards. It was testified by Edwards that ". . . there was no wayI could identify [the defective springs], if they was mine or whose they was.[Takorski] just said this was poor quality and it just had to be stopped."17 Section 8(a) (3) reads as follows:Sec 8 (a) It shall be an unfair labor practice for an employer-ssss*ma(3)by discrimination in regard to hire or tenure of employment or any termor condition of employment to encourage or discourage membership in any labororganization...8 Byrds Manufacturing Corp ,140 NLRB 147.11N I R B. v. Jamestown Sterling Corp.,211 F. 2d 725, 726 (C A 2)20Pacemaker Corporation,120 NLRB 987, 991;United Fireworks MfgCo, 118 NLRB883 885. 346DECISIONSOF NATIONALLABOR RELATIONS BOARDAfter Takorski showed Edwards the defective springs, they returned to Kersting'soffice who asked Edwards "what [he] thought about it." Edwards testified that"as far as I can remember, I didn't have nothing to express about bad units becauseI didn't know whether they was mine, or whose they was." 21Kersting then toldEdwards that he was being discharged for improperly inspecting and approving sub-standard springs which, as a leadman, was one of Edwards' duties to check thequality of the springs produced by the spinners.General Counsel's Exhibit No. 7,which is Edwards' "Separation Notice," states he was discharged "for poor quality."On the reverse side, the details are explained including a statement that this par-ticular order entailed a loss of $1,200.Donald Estes who was employed by the Company from December 5, 1961, untilDecember 3, 1962, as leadman, assistant foreman, and foreman,22 testified that whenhe was a leadman he trained Edwards when he began working for the Company.Itwas Estes who recommended that Edwards should be promoted to a leadman.Edwards, testified Estes, "was as good a lead man as I worked with as far as doinghis work and quality."At no time, testified Estes, did management complain tohim with respect to the quality of Edwards' work.Estes testified that the nightEdwards was fired, Bill Young, an admitted supervisor, asked Estes if he knew any-thing about Edwards "passing out" union cards at the plant.When Estes repliedhe did not, Young told him "if [he] heard anything to get in contact with him "Later that same night, Estes testified, Young told him "that word was getting aroundthat [Edwards] was the one that was passing out cards."Although Edwards was purportedly discharged for approving defective coils, theoperator of the machine who made the defective coils was not discharged. In fact,the coil operator, and Kersting testified he did not know who it was, was not evenreprimanded.Kersting also admitted that the operator of the coil machine wasequally at fault in producing these alleged defective coils.The above-cited facts, which show the precipitate discharge of a known unionadherent by the Respondent in the context of the Respondent's clearly demonstratedhostility to albor organizations and to this particular employee for his union ac-tivities, point strongly to a discharge in violation of the Act.The Trial Examineris convinced and finds, on the entire record, that the Respondent seized upon thealleged "Stover incident" as a pretext whereby it believed it might insulate itselffrom its unlawfully motivated discharge of Edwards.Accordingly, it is found thatthe Respondent by its discharge of Ronald Edwards violated Section 8(a)(3) ofthe Act.2. James NorrisJames Norris was employed by the Company from April 15 to June 22, 1962.On June 19, Norris obtained 15 union authorization cards from Ronald Edwardswho was discharged on June 20. The day following the discharge of Edwards,Norris, who took over from Edwards, obtained the signatures of 3 employees andthe next day, June 21, he signed up an additional 10 employees.All this wasaccomplished at the plant on the night shift during "breaks."On June 22, DavidClifton, a supervisor, came over to Norris' machine and informed him he was dis-charged because he was away from his machine too often and that the coils he wasmaking were defective.Norris' "Separation Notice" (General Counsel's ExhibitNo. 8) states he was discharged for "Bad Quality-Poor attitude toward work."This occurred at approximately 11:45 p.m., less than an hour before the night shiftended at 12:30 a.m.The night he was fired, which was on a Friday, Norris, when he reported for work,told his leadman that his machine was not working properly and the leadman (RichFaust) told him to do as best he could with it and that it would be repaired onMonday.Gary Allen, who was present when Clifton discharged Norris and whowas Norris' immediate supervisor, when cross-examined, was hazy as to the detailssurroundingNorris' discharge.23Itwould appear unbelievable that Allen, whosupervised Norris, would not remember the details of sucha seriousincident regard-ing the discharge of one of his subordinates.21Edwards, on cross-examination, testified he was never told that these defective springswere produced on his shift or on the machines under his supervision.However, Kerstingtestified that this particular order, which he referred to as the "Stover Order," was pro-duced on Edwards' machine.22Respondent's answer admits Estes was a "night supervisor until September, 1962 "23 For Instance, Allen testified he would from time to time find something wrong withNorris' work but no dates were cited or details other than nebulous terms like "qualityproblems." NACHMAN CORPORATION347Joyce Burton, who is presently employed by Respondent, credibly testified thaton the day Norris was discharged, she signed a union card at his request.Whenshe heard that same evening Norris had been fired, she and Helen Allen (an allegeddiscriminatee), spoke to Gary Allen, her supervisor, that same night.When theyasked Allen why Norris had been fired, Allen told them Norris had been fired be-cause he had been away from his machine too often and that the quality of thecoils he made were substandard.Burton testified that Helen Allen then told GaryAllen 24 that was not true as "she was working on Norris' machine" and the coilshe produced were excellent,25 to which Gary Allen replied: "You know that andI know that, but keep your mouth shut." This is found to be an unmistakable ref-erence to Norris being discharged for union activity which is confirmed by HelenAllen's testimony.It should be noted with respect to Respondent's contention that one reason it firedNorris was because of his "attitude" which Supervisors Allen, Ptak, and Kerstingcharacterized as indifferent-this was not related to anyspecificincidents.Rather,months and were, therefore, quite impossible to refute and difficult to impugnthrough cross-examination.For example, there is the cryptic statement of VicePresident Kersting that he reprimanded Norris about his "attitude," testifying thatAttitude is a funny thing. It's hard to explain . . . .The incidents of complaint which Respondent's witnesses described concerningthe quality of Norris' work are remarkable in their triviality, lacking in their spec-ificity, and doubtful in their verity when subjected to the searching glare of inquiryfor the reasons hereinafter explicated.It is uncontradicted that prior to the night he was discharged, Norris had neverbeen reprimanded for his attitude or for leaving his machine, nor was his productionor the quality of his work criticized, other than during his indoctrination period.In fact, for the 4 weeks prior to his discharge, he had received bonuses far exceedinghis assigned production quota.Maxine Nester, who was employed by the Companyas a machine operator until August 7, 1962, when she was laid off in a mass reduc-tion in force, testified that for the month or two that she worked with Norris, the"best coils" she assembled were made by Norris.Respondent's claim that Norris was discharged for an unsatisfactory attitude andits assertion that the quality of his work was unsatisfactory was not corroborated bytheir producing as a witness, Supervisor Clifton, who fired Norris and who allegedlyhad personal knowledge of the most vital circumstances surrounding Norris' dis-charge.Clifton's absence as a witness at the hearing renders the purported reasonfor Norris' discharge dubious and also warrants drawing an inference that if Cliftonhad been produced, his testimony would not have been favorable to the Respondent 26His absence "not only strengthens the probative force" of Norris' testimony "but ofitself is clothed with a certain probative force." 27It is believed, as alleged by the General Counsel, that Norris was discharged forhis activities on behalf of the Union and that the grounds asserted by the Companyas justification for his discharge was a pretext used to cloak its true motive. It isclear, and so found, that Norris was an active proponent of the Union and thatRespondent had knowledge of his activities. It is also clear that Respondent wasactively opposed to this organizational activity as it has already been found,supra,that Respondent's course of action to defeat such organizational efforts among itsemployees involved violations of Section 8(a)(1) of the Act. It is found, accord-ingly, that the Respondent by discharging Norris violated Section 8(a) (3) of the Act.3.Robert IrwinRobert Irwin worked for the Company from November 1961 to August 7, 1962,at which timehe was informedthathe wasbeing laid off due to a reduction in force.His starting hourly wage was $1.25 and 5 weeks later he was earning $1.45.As mentioned above, Irwin, one of the three original union organizers, accom-panied Ronald Edwards on June 18 when union cards were obtained from Brum-mett, a union shop steward at the neighboring Food Machinery Company, and a21Helen Allen is a cousin by marriage toGaryAllen25The coils produced by Norris were then turned over to the "assemblers" for processing,two of whom were Joyce Burton and Helen Allen25 Interstate Circuit v. United States,306 U S. 208, 225, 226;N.L.R B. v. Sam Wallackand Sam K Schwalm,d/b/a Wallack and Schwalm Company, et al.,198 F. 2d 477, 483(C A. 3) ;Concord Supplies & Equipment Corp.,110 NLRB 1873, 1879Paudler v. Paudler,185 F. 2d 901, 903 (CA. 5), cert denied 341 U.S. 920. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDmember of the Allied Industrial Workers, the Union herein.When Irwin receivedthe union cards, he proceeded to sign up 30 to 35 of Respondent's employees, in-cluding almost all of the night-shift employees.On June 21 or 22, a union meetingwas held at Irwin's home which was attended by 18 people including 2 union officials.He also attended eight other union meetings.On or about July 5, Irwin's supervisor, Mann, transferred him from the night shiftto the day shift.At the time he was notified of the change, Irwin remonstratedwith Mann explaining that his wife also worked days and there would be no one athome during the daytime to take care of his children.Mann told him the transferwas temporary and he would be returned to the night shift shortly.When he was transferred to the day shift, he was assigned to a different type ofmachine than he had been operating on the night shift.His production decreasedand Kersting, a company official, reprimanded him, asking the reason for his lowproduction. Irwin explained that he was not familiar with the machine he was thenoperating which was different than the machine he had operated when he workednights.He remained on this machine for an additional 2 weeks when he was trans-ferred to the machine he had formerly operated and his production increased tothe quota expected of him.A few days after he was assigned to the machine he hadformerly operated, Irwin testified that Kersting again reprimanded him for lowproduction. Irwin denied it was low stating that his production was as high as any-one else in the plant and furthermore the quota set for his machine, he claimed,was too high as none of the employees operating this type machine were producingthe quantity prescribed.28In the meantime, however, Irwin continued to ask his supervisor, Mann, to returnhim to the night shift but to no avail.A week after he commenced working days,Irwin told Mann he had arranged with a night-shift employee to exchange shiftswith him. Shortly thereafter, Irwin again told Mann he had arranged to exchangeshiftswith another employee but on both occasions Mann did not give Irwin adefinite answer.29Sometime in July, Irwin and Supervisor Mann became embroiled in an argumentregarding Irwin's production. Irwin accused Mann of singling him out for censure,whereupon Mann said to him: "Since you think you are a big wheel in the union,you can take the union and stick it up your."This was corroborated byCharles Allen, a fellow employee of Irwin's.Approximately a week later, on August 6, Nachman, president of the Company,in a talk to the employees, notified them that owing to adverse economic and financialreasons, and in order to improve quality, a retraining program would be institutedso that it would be necessary to lay off some of the employees as of August 7, buthe assured them that they would all be recalled eventually as soon as conditionswarranted.Of the 45 people laid off, Irwin was 1 of the 9 employees on the dayshift "laid off" on August 7. The two other employees who operated the same typeof machine as Irwin were not laid off.After this layoff, instead of two shifts, therewas only one shift until the Company began, a few weeks later, recalling some ofthe 45 laid-off employees when the plant again returned to two shifts. Irwin hasnever been recalled.On September 14, 1962, when Irwin went to vote in the Board-conducted repre-sentation election, he was notified for the first time by the Company's election repre-sentative,Hartberg, that he had been discharged and that his right to vote was beingchallenged as he was no longer an employee of the Respondent.Respondent's defense presents an anomaly in that its answer dated January 5, 1963,avers that Irwin was laid off "in a mass reduction in force" due to economic reasons"and [Irwin] has not yet been recalled to work," the inference being that he would berecalled if and when conditions warrant. Irwin testified that when he asked Mannthe reason for his being laid off, he said that due to the layoff throughout the plant,there was not a sufficient number of assemblers to keep the spinners working anditwas necessary to lay off Irwin who was a spinner.Mann also said, according toIrwin, that he "would be recalled," and that he "didn't need to worry about the job"as he was "a good spinner." The Company, however, in its testimony at the hearing,which was inconsistent with its answer, attempted to show his production and qualitywas unsatisfactory.Irwin testified that his supervisors never criticized the qualityof his work. In fact, company witnesses in their testimony stressed quality inzs Shortly after this, the quota for this type machine was lowered from 4,400 to 3,900units29 It was elicited on cross-examination that the employees considered the day shift prefei-able to the night shift. NACHMAN CORPORATION349evaluating an employee.Respondent's Exhibit No. 3, a "Separation Notice," statesIrwin was "discharged" for "Low Production and Bad Quality."Moreover, it is uncontradicted that when Irwin went to vote in the Board-conductedelection on September 14, he was challenged by the Company on the ground that hehad been discharged.Furthermore,Mann, who was Irwin's supervisor, testified,contrary to the reason alleged in Respondent's answer, that he informed Irwin at thetime of the August 7 reduction in force that he was discharged. These various con-tradictory reasons indicate that Irwin's severance was discriminatory. Shifting reasonsfor an employee's termination are indicative of a discriminatory intent.30Furthermore, with respect to Respondent's knowledge of Irwin's union activities,there is the uncontradicted testimony of Charles Allen, who is presently employedby Respondent, that Supervisor Mann told him during the organizational campaignthat he did not want Irwin "to get too carried away by his union activities if itshould jeopardize his job as he wanted to help him."Allen also testified that Manntold him the reason Irwin was transferred from the night to the day shift was"because he was talking so much union that people couldn't work," and they wantedto transfer him "so it would be a little quieter."Mann testified that discipline"ismuch more strict on days [than on the night shift]." It will be recalled thatIrwin signed up almost all the employees on the night shift which establishes Re-spondent's motive in transferring this leading union proponent to the day shift.Allen also testified that in the latter part of June, Mann came to his machine andtold him that Irwin had telephoned Mann to notify Allen that he should come toa union meeting at Irwin's house after work. Irwin's version of this telephonecall is that he telephoned the plant and asked for Allen.The person that answeredsaid, "Just a minute."Shortly thereafter a voice said he was Allen, whereuponIrwin asked him to attend a union meeting at his house that night.After Allenreturned to his machine, Mann asked Allen "how deep [he] was in it" and Allenreplied that he had given Irwin union authorization cards and also Ronald Edwards,another alleged discriminatee, in order for them to sign up employees.In view of Irwin's activity on behalf of the Union and the knowledge of suchactivity on Respondent's part, it is found that he was "laid-off" because of hisprotected activities as an artifice to punish Irwin for his union activity. Inasmuchas the record is devoid of any substantial evidence that any valid reasons playedany role in Norris being notified on the day of the election for the first time that hewas discharged, the conclusion is inevitable that he was discriminatorily discharged.These circumstances, in conjunction with Norris' vigorous union activities, and Re-spondent's hostility to the unionization of its employees, leads to the conclusionthat the real reason for his "layoff" was his union activities, which is confirmed byRespondent notifying him when he went to vote in the Board-conducted electionthat he was not eligible as he had been discharged.The termination was, therefore,in violation of Section 8(a) (3) of the Act.4.Helen AllenHelen Allen was employed by the Company from April 1962 until August 7,1962, as an assembler on the night shift.She signed a union authorization card onJune 22, 1962, and attended several union meetings.She also obtained the signa-tures of three or four employees on union authorization cards sometime prior toAugust 7.The day following her attendance at a union meeting, Gary Allen, hersupervisor, asked her if she had gone to the union meeting.She told him she had.A few weeks later she again went to a union meeting and Gary Allen questioned herwith respect to what had transpired.On August 6, as the result of a plantwide reduc-tion in force, the Company notified her she was being laid off as of August 7 andthat she would be recalled in a few weeks.Of the approximately 21 women onthe night shift, about 16 were laid off.The following day Helen Allen asked Gary Allen if she was laid off or fired.He told her "laid off" and that she would be recalled to work in 2 or 3 weeks.A week or so later Supervisor Takorski also told her she would be recalled.Herseparation notice states she was laid off because of "work cut-back" and on thereverse side it states, "Called back August 16th to work and refused" signed "GaryAllen."On August 16, 1962, Gary Allen telephoned her and requested that shereturn to work on the day shift. She reminded him that at the time of the layoffshe was working on the night shift and, since she had children to take care of, itwas impossible for her to work days.Allen, she testified, told her that he wouldkeep this in mind if there should be an opening on the night shift.When she wentto vote in the Board-conducted election on September 14, she was challenged by31Thomas W Dant, at aZ,co-partners d/b/a Dent t Russell,Ltd,92 NLRB 307, 320 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDHartberg, the Company's election observer, who informed her that she was nolonger employed by the Respondent.Respondent's amended answer avers Allen refused the job offered her on the dayshift "and was thereafter terminated."The uncontradicted evidence reveals HelenAllen, along with approximately 45 other employees, was laid off on August 7, 1962,and recalled on August 16, 1962, but that she refused to accept employment on theday shift, whereupon she was terminated.The record fails to establish any dis-criminatory treatment of Allen by Respondent.She chose not to accept Respond-ent's offer of reemployment.Moreover, there is nothing in the record which re-flects upon Respondent's good faith in making its unconditional offer to Allen whichshe rejected.Accordingly, it is recommended that the allegation of the complaintalleging her unlawful dismissal on August 7, 1962, be dismissed.5.Charles StrawserCharles Strawser worked for the Company from March 1962, until October 5,1962.He was a machine operator making the coils thatare used in the springsmanufactured by the Company. Strawserwas anactive proponent of the Unionand on August 2, 1962, he attended a Board hearing in Chicagoas a union repre-sentativewith respect to the Union's representation petition.Company officialswere present at this hearing.Strawser was also aunionobserver at the Septem-ber 14 election.The day following the August 2 Board hearing, Strawser had aconversationwith Kersting who told Strawser he was surprised to see him at the hearing and heasked him why he had attended the hearing.Kersting also told Strawser at thistime that the employees did not needa unionand that the Union was "using [him]for their own personalgain."About the same time that there was a general layoffthroughout the plant on August 7, Kersting told Strawser, who had not been laidoff, that it was company policy not to permit union activity in the plant during work-ing hours.Strawser agreed to comply with this policy.Approximately 5 weekslater, on September 11, Kersting called Strawser into his office and told him he hadreceived information that Strawser had violated their agreementnot to engage inunion activities during working hours.Strawser denied this, whereupon Kerstingagain notified him that during working hours he was to remain at his machine andnot walk about the plant talking to employees.Strawser also testified that Farina, the manager of the plant (who was presentwhen Kersting and Strawser had their conversation), told him, immediately afterthis conversation, that the Company would "get rid" of Strawser and his wife, analleged discriminatee.It strains one's credulity to believe that the manager of aplant, employing as many as 200 employees, and having the executive responsibilitiesFarina had, and evidently knowledgeable of at least the basic principles of laborrelations,would, 4 months after union organizational activities commenced and 3days before the Board election, be so incredibly naive as to senselessly compromisehis company by the admittedly damaging statement that his company would eventu-ally fire Strawser and his wife for their union activities. In fact, Strawser charac-terized Farina's conversation with him as being in the form of an apology forwhat Kersting, his superior, had told Strawser.This borders on the ludicrous.Furthermore, the General Counsel made a representation on the record that PatriciaPoll, a coworker of Strawser, would corroborate Strawser when she later testifiedwith respect to the Farina incident.When Poll later testified, the General Counselfailed to question her regarding this vital episode.On the evening of October 3, 1962, about 9 o'clock,Kellogg,the supervisor ofthe night shift, transferred Strawser from a machine he was operating to anothermachine.The record discloses that it was normal practice to transfer operatorsfrom one machine to another. Strawser testified that the machine he was transferredto "wasn't working properly."He testified that he was unable to get it to workfrom 9 p.m. until 12:10 a.m., at which time he gave up, left the machine, washedup, failed to punch his timecard, "hurriedly glanced around for Kellogg," his su-pervisor, and left the plant.It is uncontroverted that between 9 p.m. and midnight,Strawser failed to notify Kellogg, his supervisor, of the fact that he was unable toget hismachine to operate properly. In view of the fact that employees were on abonus system based on a production quota, it strains credulity to believe Strawserwould not have notified Kellogg for a period of 3 hours that his machine was notoperating properly.When he reported for work the following evening, Kellogg told him, in thepresence of Plant Manager Farina, that he had failed to notify him or punch histimecard when he left the plant early the previous evening and that he had "le[ft]coils all around [his] machine."When Strawser denied not having cleaned up NACHMAN CORPORATION351around his machine and Kellogg insisted he had not, Farina told Strawser he wasfired for leaving the plant before quitting time without notifymg his supervisor.The Respondent alleges Strawser quit when he walked off the job at 12:10 a.m.and that he did so without permission or knowledge of the Company, whereuponhe was discharged for cause. Strawser claims he was ordered not to leave hismachine "for no reason whatsoever," which is manifestly an exercise in hyperbole.Corroborative of this conclusion is Strawser's own testimony when he inconsistentlytestified that when he told Kersting, Respondent's vice president, it was necessaryto leave his machine at times, that Kerstmg said to him, "This is not a prison."Kersting's reply, "This is not a prison" in the context in which it was made, is anunmistakable recognition by him that he knew at times it would be necessary forStrawser to leave his machine.The testimony shows it was not only necessary butpermissible for machine operators to leave their machines to go to the men's room,to obtain extra wire and tools for the machine, and to obtain assistance from su-periors when the machine was not operating properly.Further corroboration ofthis conclusion is Strawser's own testimony on direct examination when he wasasked if he were permitted to leave his machine for the above reasons and he ad-mitted: "I could."Moreover, Strawser's testimony is unbelievable that his supervisors told him that"under no circumstances," including obtaining assistance from his superiors if hismachine broke down, was he to leave the machine.Exaggerated testimony of thisnature has convinced the trier of these facts that not only is Strawser's version ofhis discharge not to be credited but it is also found that he never made a real effortto notify his supervisor he was leaving the plant before his shift ended. It ispertinent, in evaluating Strawser's veracity, to note that when Strawser was askedon direct examination whether he had conversed on working time with other em-ployees prior of August 3 that he equivocally answered, "Not that I can recall."When he was asked if he had done so after August 3, he admitted that on oneoccasion he had discussed the Union on working time with his fellow employee,Faust.He then denied he had been warned by the Company that he was to refrainfrom union activity during working hours although he had previously testified thatKersting told him not to engage in union activities while working and that he hadso promised.Although the General Counsel alleges in his complaint that Respondent had "im-posed upon Strawser more onerous and less desirable conditions of employment"there is not a scintilla of evidence proving this. If it is contended that Respondent'swarning Strawser not to leave his machine to engage other employees in conversa-tion regarding the Union is "onerous," it cannot be successfully claimed that thiswas not a management prerogative and necessary in order to maintain productionand discipline, particularly in view of Strawser's agreeing not to engage in unionactivities during working hours. In fact, the General Counsel so admitted at thehearing, but then contended that the Company "was laying for this employee fortwo months, harassing him for that period, waiting to find the first mistake hemade."The record is devoid of any substantial evidence corroborating this allega-tionMoreover, such a rule prohibiting union activities on working time need notbe promulgated in written form as it can be given to individual employees in theform of warnings 31Also incredible is Strawser's explanation that he attempted to notify Kelloggwhen he walked off the job. There was no testimony adduced by the GeneralCounsel that Kellogg was absent from the plant at the time or that Strawser made anyrealeffort to notify him.32On the contrary, the realities of plant operations in-dicate the opposite in the absence of affirmative evidence showing otherwise.Also material is the fact that Strawser's own testimony shows he had sufficienttime that night to stop and talk to a fellow employee as he left the plant early sothat he had enough time to punch his timecard and notify his supervisor that hewas leaving before his shift ended.This was not an oversight, as Strawser admittedhe told an employee as he was leaving before his shift ended that "I didn't evenpunch my time card." In fact, Strawser contradicted himself when he testified thatwhen he was discharged the following day "[Kellogg] accused [him] of not punch-ing out . . .. and that he denied it. Equally inconsistent is his testimony that31N L.R B. v. W. T. GrantGo, 315 F. 2d 83 (C A 9), citingN.L R B v AvondaleMills,357 U.S. 357;Star-Brite Industries, Inc,127 NLRB 1008, 1011.33 The General Counsel's statement in his brief that Strawser "as he left the machine,attempted to find" Kellogg is an equivocal assertion, and not substantiated by "desig-nattion] by precise citation ofpageandlinethe portions of the record relied upon."Board's Rules and Regulations, Series 8, as amended, Section 102.40(a). 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen he was discharged Kellogg asked him to sign a "small slip of paper which Iglanced at, it had something to do with discharge or quitting . . ." and he refusedto sign it.When he was asked what it said, he contradicted himself again by testify-ing that he did not read it.Then too, the General Counsel's version of what transpired that night and histheory that the facts disclose Strawser did not quit but was discriminatorily dis-charged, is based, in great measure, on certain alleged actions and statements of oneHough, an employee, whom he failed to call as a witness.Moreover, on cross-examination, Strawser's answers to questions were equivocaland evasive and he tended to fence with counsel and in some instances, as delineatedabove, his testimony was manifestly incredible.For instance, when Respondent'scounsel, on cross-examination, showed that if Strawser had requested permissionto go home, it would have been necessary for him to have asked the night supervi-sor,Kellogg, Strawser incredibly testified that he would have asked Leadman Houghfor permission to leave early, who it is uncontradicted had no supervisory status.Strawser's testimony that after his discharge he asked Farina, the plant manager,to reinstate him and was told by Farina that if he did "they would fire both ofus." is likewise incredible.InN.L.R.B. v. Jamestown Veneer & Plywood Corporation,194 F. 2d 192 (C.A. 2),the court held that four employees who walked off the job before the end of theshift quit their employmentwithout causeand, therefore, the employer was justifiedin its refusal to reinstate them.The court said at page 194: "Quitting the job withoutcause is ground for refusal to reinstate the quitters," citingN.L.R.B. v. Scullin SteelCompany,161 F. 2d 143, 150, 151 (C.A. 8).There is no substantial evidence that any acts of the Respondent contributed toStrawser's ultimate decision to leave his machine before the end of the shift.Hisreason for leaving early, on the evidence adduced in this case by the General Counsel,fails to show it was attributable to or precipitated by any acts of the Respondent.On the contrary, it appears from the record that the tension of being unable torepair his machine was responsible for his ultimate decision to leave work beforequitting time.To summarize, the evidence reveals that Strawser quit when he voluntarily left hismachine before the end of the shift without either notifying his immediate supervisoror punching out on the timeclock.Thereupon, he was discharged for cause when hereported for work the following day, the cause being that he quit his job.TheGeneral Counsel has not established by a preponderance of the evidence that theRespondent terminated the employment of Strawser because of his union activity.Accordingly, it is found there was no violation of the Act and it is recommendedthat the allegation of the complaint alleging that Charles Strawser was terminatedbecause he engaged in union activities be dismissed.6.Betty StrawserBetty Strawser, who is alleged to have been discriminatorily discharged by Re-spondent on October 16, 1962, did not testify.33Respondent's answer avers shewas discharged for cause.The only testimony in the entire record with respect toBetty Strawser is an alleged statement by Plant Manager Farina to her husbandCharles that he and his wife would eventually be fired.This alleged threat which'Strawser testified to is not credited for the reason explicated at page 350,supra.It isrecommended, therefore, that the allegation of the complaint with respect to BettyStrawser's discriminatory discharge be dismissed.IV.THE REMEDYHaving found that the Respondent is engaging in and has engaged in certainunfair labor practices, it shall be recommended that it and its successors cease anddesist from engaging in such conduct in the future and that it shall take certainaffirmative action designed to dissipate the effects of its unfair labor practices andthus effectuate the policies of the Act.It has been found that Respondent discriminated in regard to the hire and tenureof employment of Ronald Edwards, James Norris, and Robert Irwin by dischargingthem because of their union activities. It will be recommended that they be rein-33The General Counsel stated: "In view of the length of the testimony so far inGeneral Counsel's case, we feel that the testimony of the final 8(a)(3), Mrs. Strawser,would be duplication, and much of it Is in the record, and we do not choose to call heras a witness." NACHMAN CORPORATION353stated to their former or substantially equivalent positions. It is also recommendedthat Respondent make Ronald Edwards, James Norris, and Robert Irwin whole forany loss of pay they may have suffered because of discrimination against them bypayment to them of a sum of money equal to what they would normally have earnedas wages during the period from their discriminatory discharge to the date of offerof reinstatement, together with interest thereon, less their net earnings during saidperiod, the backpay to be computed on a quarterly basis in the manner establishedby the Board in F.W. Woolworth Company,90 NLRB 289, andN.L.R.B. v. Seven-Up Bottling Company of Miami, Inc.,344 U.S. 344.CONCLUSIONS OF LAW1.The business operations of Respondent constitute and affect trade, traffic, andcommerce among the several States within the meaning of Section 2(6) and (7) oftheAct.2. International Union, Allied IndustrialWorkers of America, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed by Section 7 of the Act, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(1) of the Act.4.By discriminating with regard to the hire and tenure of employment of RonaldEdwards, James Norris, and Robert Irwin, Respondent discouraged membership inInternationalUnion, Allied IndustrialWorkers of America, AFL-CIO, and com-mitted unfair labor practices within the meaning of Section 8(a)(3) of the Act.RECOMMENDED ORDERUpon the entire record in thiscase,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,it ishereby recommended that the Respondent,Nachman Corporation, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Coercively or otherwise unlawfully interrogating employees 34 concerningtheir membershipin, oractivities on behalf of, International Union, Allied IndustrialWorkers of America, AFL-CIO, or any other labor organizationof itsemployees,in a manner constituting interference, restraint, or coercion in violation of Section8(a)(1).(b)Threatening employees that Respondent will close down its Milford plant,lay off its Milford plant employees, or take other economic reprisals should theUnion be successfulin organizingthe Milford plant.(c)Threatening its employees with discharge or other economic reprisals shouldthey becomeor remain members ofthe Union, give assistance or support to it, orotherwiseengage in self-organizationalor other concerted activities for the purposeof collective bargaining or other mutual aid or protection.(d) Promising employees benefits in order to induce them to vote against theUnion or to induce them not toengagein other concerted activities.(e) Soliciting their employees to relinquish their membership in, adherence to,or activities on behalf of the Union.(f)Keeping under surveillance the meetings and activities of the Union or otherconcerted union activities of its employees or giving the employees the impressionthat Respondent kept under surveillance the activities of suspected union adherents.(g)Discouraging membership in International Union, Allied Industrial Workersof America, AFL-CIO, or any other labor organization of its employees, by dis-charging or by laying off any of its employees or by discriminating in any othermanner in regard to their hire and tenure of employment or any term or conditionof employment.2.Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a)Offer Ronald Edwards, James Norris, and Robert Irwin immediate and fullreinstatement to their former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, in the manner provided in thesection of this report entitled "The Remedy."(b)Make whole Ronald Edwards, James Norris, and Robert Irwin for any lossof pay they may have suffered by reason of the discrimination in the manner pro-vided for in the section of this report entitled "The Remedy."34N L B B. v.Nashua Manufacturing Corporation of Texas,218 F. 2d 886, 887(C.A. 5),enfg 108 NLRB 837. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Preserve and, upon request, make available to the Board and its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze anddetermine the amounts of backpay due Ronald Edwards, James Norris, and RobertIrwin under the terms of this Recommended Order.(d) Post immediately in its offices in Milford, Illinois, copies of the attachednoticemarked "Appendix." 35Copies of said notice, to be furnished by theRegional Director for the Thirteenth Region, shall, after being duly signed by Re-spondent's authorized representatives, be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure that the saidnotices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Thirteenth Region, in writing, within20 days from the receipt of this Intermediate Report and Recommended Order, whatsteps Respondent has taken to comply herewith.36It is further recommended that unless on or before 20 days from the receipt ofthis Intermediate Report and Recommended Order, Respondent notifies said RegionalDirector, in writing, that it will comply with the above Recommended Order, theNational Labor Relations Board issue an order requiring it to take such action.ac In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "A Decree of the UnitedStates Court of Appeals, Enforcing an Order" shall be substituted for the words "A Deci-sion and Order."^o In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT threaten our employees with discharge or other economicreprisals, or that we will close down the Milford plant if they select InternationalUnion, Allied IndustrialWorkers of America, AFL-CIO, or any other labororganization, as their bargaining representative.WE WILL NOT question our employees concerning their membership in, andunion activities on behalf of International Union, Allied Industrial Workers ofAmerica, AFL-CIO, or any other labor organization of our employees, in amanner in violation of Section 8 (a) (1).WE WILL NOT promise our employees benefits if they vote against the Unionor solicit them to give up their membership in the Union.WE WILL NOT keep under surveillance union meetings or give the impressionwe are keeping under surveillance the activities of suspectedunionadherents.WE WILL NOT discourage membership in International Union, Allied Indus-trialWorkers of America, AFL-CIO, or any other labor organization of ouremployees, by discriminating in regard to their hire and tenure of employmentor any term or condition of employment.WE WILL offer to Ronald Edwards, James Norris, and Robert Irwin immediateand full reinstatement to their former or substantially equivalent positions, with-out prejudice to any seniority or other rights and privileges previously enjoyed,and make them whole for any loss of pay suffered by them as a result of thediscrimination in the manner and to the extent recommended in the IntermediateReport.WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin their choice of bargaining representatives,or in any other manner interferewith, restrain, or coerce our employees in the exercise of their right to self-organization,to form labor organizations,or to join or assist any labor organiza-tion, to bargain collectively through representatives of their own choosing, and CRAIG-BOTETOURT ELECTRIC COOPERATIVE355to engage in concerted activities for the purpose of collective bargaining or othermutual aid or protection,or to refrain from any and all such activities.NACHMAN CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employees presently serving inthe Armed Forces of the United States of their right to full reinstatement upon ap-plication in accordance with the Selective Service Act after discharge from theArmed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby anyother material.Employees may communicate directly with the Board'sRegional Office, MidlandBuilding, 176 West Adams Street,Chicago, Illinois, Telephone No. Central 6-9660,if they have any question concerning this notice or compliance with its provisions.Craig-Botetourt Electric CooperativeandInternational Brother-hood of Electrical Workers,AFL-CIO.Case No. 5-CA-2330.September 3, 1963DECISION AND ORDEROn May 8, 1963, Trial Examiner John H. Eadie issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter, the Respondent filed exceptions to the Inter-mediate Report, and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report and the entire record in the case, including theexceptions and brief, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the followingmodifications :The complaint alleged, and the Trial Examiner found, that the Re-spondent violated Section 8 (a) (3) and (1) of the Act by (1) the dis-criminatory layoff on June 19, 1962, of its "line" crew, and (2) thediscriminatory layoff on December 7, 1962, of employee Donald Cald-well.We agree with the Trial Examiner that these layoffs were fordiscriminatory reasons and that by this conduct the Respondentviolated Section 8 (a) (3) and (1) of the Act.144 NLRB No. 33.727-083-64-vol. 144-24